NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        FEB 22 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

ANA SILVIA ESCOBAR OSORIO,                      No.    15-72565

                Petitioner,                     Agency No. A029-275-121

 v.
                                                MEMORANDUM*
ROBERT M. WILKINSON, Acting
Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted February 17, 2021**

Before:      FERNANDEZ, BYBEE, and BADE, Circuit Judges.

      Ana Silvia Escobar Osorio, a native and citizen of El Salvador, petitions for

review of the Board of Immigration Appeals’ order dismissing her appeal from an

immigration judge’s decision denying her application for deferral of removal under

the Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1252. We review for substantial evidence the agency’s factual findings, applying

the standards governing adverse credibility determinations under the REAL ID

Act. Shrestha v. Holder, 590 F.3d 1034, 1039-40 (9th Cir. 2010). We review de

novo claims of due process violations in immigration proceedings. Gonzalez-

Caraveo v. Sessions, 882 F.3d 885, 889 (9th Cir. 2018). We deny the petition for

review.

      Substantial evidence supports the agency’s adverse credibility determination

based on discrepancies between Escobar Osorio’s declaration and the testimony

she provided at her first and second hearings as to the duration of her gang

membership, the details of her encounter with a member of a rival gang, the basis

for her belief that her cousin was murdered by a gang, and her fear of recognition

based on her tattoos. See Shrestha, 590 F.3d at 1048 (adverse credibility

determination reasonable under “the totality of circumstances”); see also Silva-

Pereira v. Lynch, 827 F.3d 1176, 1185 (9th Cir. 2016) (an adverse credibility

determination may be supported by omissions that “materially altered” a

petitioner’s claim). Escobar Osorio’s explanations do not compel a contrary

conclusion. See Lata v. INS, 204 F.3d 1241, 1245 (9th Cir. 2000). Substantial

evidence also supports the agency’s finding that Escobar Osorio did not present

corroborative evidence that would otherwise establish her eligibility for relief. See

Garcia v. Holder, 749 F.3d 785, 791 (9th Cir. 2014) (petitioner’s documentary


                                          2                                    15-72565
evidence was insufficient to rehabilitate credibility or independently support

claim). We reject as unsupported by the record Escobar Osorio’s contention that

the agency failed to adequately consider the record evidence.

      Substantial evidence supports the agency’s denial of Escobar Osorio’s CAT

claim because it was based on the same testimony found not credible, and Escobar

Osorio does not point to any other evidence in the record that compels the

conclusion that it is more likely than not she would be tortured by or with the

consent or acquiescence of the government if returned to El Salvador. See

Shrestha, 590 F.3d at 1048-49; Delgado-Ortiz v. Holder, 600 F.3d 1148, 1152 (9th

Cir. 2010) (generalized evidence of violence and crime was not particular to the

petitioner and insufficient to establish eligibility for CAT relief).

      Escobar Osorio’s contentions that the agency violated her right to due

process fail. See Lata, 204 F.3d at 1246 (“To prevail on a due process challenge to

deportation proceedings, [petitioner] must show error and substantial prejudice.”).

      As stated in the court’s November 9, 2015 order, the stay of removal

remains in effect until the issuance of the mandate.

      PETITION FOR REVIEW DENIED.




                                           3                                     15-72565